PER CURIAM:
Kelvin J. Miles appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Miles v. Maryland Parole Comm’n, No. 8:08-cv-02295-AW (D. Md. filed Dec. 17, 2008; entered Dec. 18, 2008). We deny the motions for appointment of counsel and for injunctive relief and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *223the court and argument would not aid the decisional process.

AFFIRMED.